Title: To James Madison from Frederick Jacob Wichelhausen, 2 December 1804 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


2 December 1804, Bremen. Refers JM to his letter of 17 Sept. regarding the differences between the French commander in chief and the Senate of Bremen, which are now settled. “The dreadful and dangerous malady broken out some time ago at Mallaga and its neighbouring places has necessiated the Duke of Oldenburg to direct the most strict Quarantaine regulations for all vessels coming from that quarter into the Jahde, which regulations have also been extended to those vessels coming from the different Seaports in the United States and especially from New York. About 6 weeks ago the American Ship Live Oak, Capt: George Thomas arrived in the River Jahde from New York and was in consequence of the above regulations laid under a very strict Quarantaine. The Captain applied to me for assistance, & I wrote immediately to the Government of Oldenburg, giving it a circumstancial account of the present perfect state of Health of the City of New York: which I could do with so much the more conviction, as I was in possession of sundry letters from that City till the 14th. Septr. from the most respectable mercantile houses and as upon examination of the vessel, not only the whole Crew had been found in a perfect State of Health, but also the Certificate of Health, prescribed by Law, was in its proper Order, I requested it, to release the said vessel again, and to permit the Cargo to be discharged, whi⟨ch⟩ was so much the more to be desired, as the Season was far advanced and the situation of vessels on the Jahde very dangerous in the Winter.
“I received a very satisfactory answer from the Government, wherein it very amply vindicated its conduct towards this vessel, and that they were obliged to act with such precaution and circumspection to secure themselves against all responsibility towards the North of Germany; the reason why they had adopted such rigorous measures towards all vessels coming from New York, was firstly the reports in the english and other public papers; secondly a lett⟨er⟩ received from the Senate of Bremen, stating that the Bremen Agent in Copenhagen had wrote to the Senate, that the yellow fever was broken out again at New York, and lastly the want of one of the Sailors of the Ship Live Oak, which although the Captain had declared of his being pressed by the British Frigate Pluto, could have died on the Passage in having communicated with some vessels coming from a contageous port, it added that it was very happy that my information enabled it of moderating in a great degree those regulations in respect to that city; they confirm the assurance given me by the Duke three years ago, to show that confiden⟨ce⟩ and respect to the certificates of health of the American municipal Officers which one Magistrate was owing to the Signature of others, as it was their greatest desire to cultivate and promote the Commerce and Navigatio⟨n⟩ of the United States; the Ship Live Oak was in consequence released and the Cargo permitted to be discharged. A few days after I received another letter from said Government, wherein it referred to its last circumstancial report and repeated that in full confidence of my information, they had moderated the quarantaine regulations as to vessels coming from New York, it had however been not a little surprised to observe in the Royal Danish Quarantaine regulations published at Gluckstadt the following paragraph:
“‘By the present in New York and Mallaga prevailing yellow fever’” it was fearful that later news might have arrived there, which had occasioned this measure, as undoubtedly the sundry Agents of the United States near those Governments would likewise have contradicted such a report; so prejudicial to their Commerce and Navigation, if therefore I could not give such an explanation as it ought to expect on that head, it was necessiated to renew their former rigorous measures again.
“I immediately replied to this, that I was equally astonished of having seen this paragraph in the Hamburg Paper, which was entirely void of the least shaddow of veracity; if the respective american Consuls in those Countries had not contradicted the same, it was merely to be attributed of not having received such late intelligence from New York, as the refutation of such a report demanded, and as I was fortunately in possession of such information from that city as could possibly be required, I should immediately write to those Gentlemen, informing them of the particulars, and to request their friendly interference near their respective Governments. I continued giving them still renewed arguments, which proved that no sickness could prevail that time in New York; adding that I myself should be willing to communicate to them, if really a contageous malady should break out in any of the Sea-Ports of the United States, being well convinced of the excellency of their regulations, so beneficial to mankind, and I hoped that this my assurance would induce them to continue with so much the more tranquility their present moderate measures adopted against vessels coming from New York and other Seaports of the United States, with the exception of those, which were mentioned in the publication of the Board of Health at Philadelphia, viz: Charleston, D⟨o⟩xlen in Georgia, and New Orleans in Louisiana. I received again the following very satisfactory answer, that in full confidence of my received information they would now confine the precautions to be observed against vessels coming from New York and other Seaports of the United States with the exception of the aforementioned places, to such measures, which would arise having on their passage communicated with vessels in any form contageous & consequently they should allow immediately such vessels to communicate with those and to discharge their Cargo, if upon examination the certificate of health was in proper order and the whole Crew in perfect health. I wrote to our Consuls at Copenhagen, and Hamburg on the subject; from Mr. Forbes I have already received an answer, informing me that he had immediately wrote an official note to the Danish Minister to have the Royal danis⟨h⟩ quarantaine regulations in respect to New York repealed again and also applied to the Gazettes to have this false report likewise recalled in his paper; which has accordingly been done; from Mr. Saabye I could have no answer yet.
“In my opinion the Government of Oldenburg conducts itself very properly and obliging towards the United States, and its having acted rather too prudently is not to be blamed for: I thought proper to inform you of this circumstance in order to make you observe, how injurious those false reports are to the Navigation and Commerce of the United States, and how useful it might be if such reports were immediately to be contradicted.
“In conformity with my Duty I inclose you still herewith the Copies of two Protests concerning Seamen pressed from on Board of ameri⟨can⟩ vessels by the British. The difference between the foreign Consuls at this city and the Senate of Bremen is not yet arranged, as soon a⟨s⟩ final Settlement is concluded I shall communicate to you the result, and I venture to presume that in this case I may join the others in their acquired privileges, as I am still in want of your agreeable instructions.”
